              Case 1:21-cv-04806 Document 1 Filed 05/28/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-4806
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 WEINGARTEN REALTY INVESTORS,                               :   SECURITIES EXCHANGE ACT OF
 ANDREW M. ALEXANDER, STANFORD J.                           :   1934
 ALEXANDER, SHELAGHMICHAEL C.                               :
 BROWN, STEPHEN A. LASHER, THOMAS                           :   JURY TRIAL DEMANDED
 L. RYAN, DOUGLAS W. SCHNITZER, C.                          :
 PARK SHAPER, and MARC J. SHAPIRO,                          :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Weingarten Realty Investors

(“Weingarten or the “Company”) and the members Weingarten’s board of trust managers (the

“Board” or the “Individual Defendants” and collectively with the Company, the “Defendants”) for

their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. §

244.100, in connection with the proposed merger between Weingarten and Kimco Realty

Corporation and its affiliates (“Kimco”).

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the
            Case 1:21-cv-04806 Document 1 Filed 05/28/21 Page 2 of 16




“Registration Statement”) to be filed on May 28, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Weingarten will merge with and into Kimco with Kimco surviving the merger (the

“Proposed Transaction”). Pursuant to the terms of the definitive agreement and plan of merger the

companies entered into (the “Merger Agreement”), each Weingarten stockholder will receive

1.408 newly issued shares of Kimco common stock plus $2.89 in cash for each Weingarten

common share owned (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Weingarten’s stockholders to support

the Proposed Transaction based upon the materially incomplete and misleading representations

and information contained in the Registration Statement, in violation of Sections 14(a) and 20(a)

of the Exchange Act. Specifically, the Registration Statement contains materially incomplete and

misleading information concerning the analyses performed by the Company’s financial advisor,

J.P. Morgan Securities LLC (“J.P. Morgan”) in support of its fairness opinion.

       4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Weingarten’s stockholders or, in the event

the Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.




                                                 2
              Case 1:21-cv-04806 Document 1 Filed 05/28/21 Page 3 of 16




                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because defendants conducts substantial business in this

District; the closing of the Proposed Transaction will take place in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Weingarten stocks and

has held such stocks since prior to the wrongs complained of herein.

        10.     Individual Defendant Andrew M. Alexander has served as a member of the Board

since 2019 and is the Chairman of the Board and President and Chief Executive Officer of the

Company.

        11.     Individual Defendant Stanford J. Alexander has served as a member of the Board

since 1956.

        12.     Individual Defendant Shelaghmichael C. Brown has served as a member of the

Board since 2012.

        13.     Individual Defendant Stephen A. Lasher has served as a member of the Board since

1980.


                                                   3
              Case 1:21-cv-04806 Document 1 Filed 05/28/21 Page 4 of 16




        14.     Individual Defendant Thomas L. Ryan has served as a member of the Board since

2012.

        15.     Individual Defendant Douglas W. Schnitzer has served as a member of the Board

since 1984.

        16.     Individual Defendant C. Park Shaper has served as a member of the Board since

2007.

        17.     Individual Defendant Marc J. Shapiro has served as a member of the Board since

1985.

        18.     Defendant Weingarten a Texas real estate investment trust and maintains its

principal offices at 2600 Citadel Plaza Drive, Suite 125, Houston, Texas 77008. The Company’s

stock trades on the New York Stock Exchange under the symbol “WRI.”

        19.     The defendants identified in paragraphs 10-17 are collectively referred to as the

“Individual Defendants” or the “Board.”

        20.     The defendants identified in paragraphs 10-18 are collectively referred to as the

“Defendants.”

                                SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        21.     Weingarten is a shopping center owner, manager and developer. At September 30,

2020, the Company owned or operated under long-term leases, either directly or through its interest

in real estate joint ventures or partnerships, a total of 162 properties which are located in 15 states

spanning the country from coast to coast. These properties represent approximately 31.0 million

square feet of which our interests in these properties aggregated approximately 21.0 million square

feet of leasable area.




                                                  4
               Case 1:21-cv-04806 Document 1 Filed 05/28/21 Page 5 of 16




       22.      On April 15, 2021, the Company and Kimco jointly announced the Proposed

Transaction:

                JERICHO, N.Y. & HOUSTON--(BUSINESS WIRE)--Kimco
                Realty Corp. (NYSE: KIM), one of North America’s largest
                publicly traded owners and operators of open-air, grocery-anchored
                shopping centers and mixed-use assets, and Weingarten Realty
                Investors (NYSE: WRI), a grocery-anchored Sun Belt shopping
                center owner, manager and developer, today announced that they
                have entered into a definitive merger agreement under which
                Weingarten will merge with and into Kimco, with Kimco continuing
                as the surviving public company. The transaction brings together
                two industry-leading retail real estate platforms with highly
                complementary portfolios, creating the preeminent open-air
                shopping center and mixed-use real estate owner in the country. The
                increased scale in targeted growth markets, coupled with a broader
                pipeline of redevelopment opportunities, positions the company to
                create significant value for its shareholders. The combined company
                is expected to have a pro forma equity market capitalization of
                approximately $12.0 billion and a pro forma total enterprise value
                of approximately $20.5 billion.

                Under the terms of the merger agreement, each Weingarten common
                share will be converted into 1.408 newly issued shares of Kimco
                common stock plus $2.89 in cash. Based on the closing stock price
                for Kimco on April 14, 2021, this represents a total consideration of
                approximately $30.32 per Weingarten share. On a pro forma basis,
                following the closing of the transaction, Kimco shareholders are
                expected to own approximately 71% of the combined company’s
                equity, and Weingarten shareholders are expected to own
                approximately 29%. The parties currently expect the transaction to
                close during the second half of 2021, subject to customary closing
                conditions, including the approval of both Kimco and Weingarten
                shareholders. This strategic transaction was unanimously approved
                by the Board of Directors of Kimco and the Board of Trust
                Managers of Weingarten.

                The merger will create a national operating portfolio of 559 open-
                air grocery-anchored shopping centers and mixed-use assets
                comprising approximately 100 million square feet of gross leasable
                area. These properties are primarily concentrated in the top major
                metropolitan markets in the United States. The combined company
                is expected to benefit from increased scale and density in key Sun
                Belt markets, enhanced asset quality, tenant diversity, a larger
                redevelopment pipeline and a deleveraged balance sheet. As a result,


                                                 5
    Case 1:21-cv-04806 Document 1 Filed 05/28/21 Page 6 of 16




     the combined company should be uniquely positioned to drive
     further sustained growth in net operating income (NOI) and asset
     value creation through continued strategic leasing and asset
     management.

     “This business combination is highly strategic, creating a stronger
     platform that is even more capable of delivering long-term growth
     and value creation,” said Conor Flynn, Kimco’s Chief Executive
     Officer. “Not only will the merged company and its shareholders
     enjoy a larger, higher quality, more diversified portfolio with
     significant embedded growth opportunities, the transaction also
     reduces the combined company’s leverage, creating a stronger
     financial profile. This combination reflects our conviction in the
     grocery-anchored shopping center category, which has performed
     well throughout the pandemic and provides last mile locations that
     are more valuable than ever due to their hybrid role as both shopping
     destinations and omnichannel fulfillment epicenters. It also gives us
     even greater density in the Sun Belt markets we are targeting as well
     as visibility into the trends shaping necessity-based retail.”

     Andrew “Drew” Alexander, Chairman, President and Chief
     Executive Officer of Weingarten, stated, “Combining these highly
     complementary platforms is a win-win for shareholders of both
     companies. After examining the deal from every angle, it became
     increasingly clear that the potential of the integrated business is
     much greater than the sum of its parts. The combined company’s
     increased size and scale, together with its financial strength, should
     drive an advantageous cost of capital, allowing the combined
     company to more readily pursue value creation opportunities. We
     are excited to deliver this transaction to our shareholders, who will
     realize compelling and immediate value while also benefiting from
     the upside potential associated with owning the industry’s
     preeminent open-air shopping center and mixed-use REIT.”

     Summary of Strategic Benefits

     The merger of Kimco and Weingarten is expected to create a number
     of operational and financial benefits, including:

•    Enhanced Asset Diversification and Quality: Adding
     Weingarten’s collection of 159 high-quality, open-air grocery-
     anchored shopping centers and mixed-use properties advances
     Kimco’s strategy of providing tenants and shoppers with greater
     last-mile fulfillment opportunities.



                                       6
    Case 1:21-cv-04806 Document 1 Filed 05/28/21 Page 7 of 16




•    Expanded Geographic Reach in High-Growth, First-Ring
     Suburbs of Core Markets: The transaction will grow Kimco’s
     presence in strategic Sun Belt markets such as Houston, Miami,
     Phoenix, Atlanta and Orlando, boasting positive demographic and
     migration trends along with strong growth prospects. The Sun Belt
     and high-barrier-to-entry top coastal markets will represent more
     than 82% of the combined company’s total annualized base rent
     (ABR).
•    Greater Tenant Diversity: The combined company’s top ten
     tenants are essential, industry-leading grocers such as Kroger,
     Whole Foods and Walmart and best-in-class retailers such as TJX,
     Ross Stores and Burlington. These brands will represent
     approximately 19.3% of total ABR, with no single tenant
     representing more than approximately 4%.
•    Compelling Value Creation Pipeline: The combination of
     Weingarten’s largely funded and de-risked development pipeline,
     together with Kimco’s significant redevelopment projects and
     entitlements embedded in its existing portfolio, present compelling
     future growth opportunities. Most of these projects are located in
     markets where Kimco has an existing presence.
•    Substantial Operational Savings and Corporate Synergies: The
     combined company is expected to realize annualized cost synergies
     of $35 to $38 million on a GAAP basis (excluding accounting
     adjustments) and $31 to $34 million on a cash basis. These expected
     savings are attributable to both companies’ complementary business
     operations and significant regional overlap in high-growth Sun Belt
     markets where economies of scale can be realized. These synergies
     are expected to be substantially realized in the first full fiscal year
     post completion of the transaction.
•    Earnings Accretion and NOI Growth Opportunities: Upon
     closing, the transaction is expected to be immediately accretive to
     earnings metrics. The combined company is also well positioned to
     increase cash flow at the property level by marking rents to market
     rates, realizing contractual rent increases, re-merchandising,
     growing portfolio occupancy and pursuing new value creation
     opportunities.
•    Increased Financial Strength and Flexibility: The business
     combination will further strengthen Kimco’s balance sheet by
     reducing net debt plus preferred to EBITDA. As a larger, lower
     leveraged company, Kimco is expected to have more cost-effective
     access to capital and benefit from earnings enhancement as existing
     debt matures in the coming years. This improved credit profile and
     greater liquidity put Kimco on a path toward potential future credit
     ratings upgrades.
     Leadership and Organization


                                       7
Case 1:21-cv-04806 Document 1 Filed 05/28/21 Page 8 of 16




 The combined company is committed to retaining a strong, highly
 qualified and diverse Board that has the requisite skills, knowledge
 and experience to oversee the company and its long-term strategic
 growth and performance. The number of directors on Kimco’s
 Board of Directors will be expanded to nine, with one member of
 the existing Board of Trust Managers of Weingarten to be appointed
 to the Kimco Board. Milton Cooper will continue to serve as
 Executive Chairman of the Board of Directors of the combined
 company. Mary Hogan Preusse will continue to serve as Lead
 Independent Director for the combined company.

 The Kimco management team will lead the combined company,
 with Conor Flynn as Chief Executive Officer, Ross Cooper as
 President and Chief Investment Officer, David Jamieson as Chief
 Operating Officer and Glenn G. Cohen as Chief Financial Officer.
 The approach to integration planning will draw from the best
 practices of both companies to ensure continuity for tenants,
 employees and other stakeholders.

 Upon completion of the merger, the company’s headquarters will
 remain in Jericho, N.Y. The company will retain the Kimco name
 and will continue to trade under the ticker symbol KIM (NYSE).

 Dividend Policy

 Kimco intends to maintain its current dividend level post-closing.

 First Quarter Update

 During the first quarter of 2021, Kimco executed 358 leases totaling
 2.8 million square feet which includes 121 new leases for 586,000
 square feet. Pro-rata rental rate spreads on comparable leases
 increased 6.8%, with rental rates for new leases up 8.2% and
 renewals and options growing by a combined 6.4%. Kimco ended
 the quarter with a pro-rata occupancy of 93.5% with anchor and
 small shop occupancy at 96.2% and 85.8%, respectively. For the
 first quarter of 2021, Kimco collected 94% of its total pro-rata billed
 base rents.

 Advisors

 Barclays and Lazard are acting as financial advisors, and Wachtell,
 Lipton, Rosen & Katz is acting as legal advisor to Kimco. J.P.



                                   8
             Case 1:21-cv-04806 Document 1 Filed 05/28/21 Page 9 of 16




               Morgan is acting as exclusive financial advisor, and Dentons is
               acting as legal advisor to Weingarten.

                                               ***

       23.     The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that Weingarten’s stockholders are provided with the material information that has been

omitted from the Registration Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Registration Statement

       24.     On May 28, 2021, Weingarten and Kimco jointly filed the Registration Statement

with the SEC in connection with the Proposed Transaction. The Registration Statement was

furnished to the Company’s stockholders and solicits the stockholders to vote in favor of the

Proposed Transaction.     The Individual Defendants were obligated to carefully review the

Registration Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Registration Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of the Exchange

Act.

Omissions and/or Material Misrepresentations Concerning Financial Projections

       25.     The Registration Statement fails to provide material information concerning

financial projections by management and relied upon by the Financial Advisors in their analyses.

The Registration Statement discloses management-prepared financial projections for the Company

which are materially misleading. The Registration Statement indicates that in connection with the

rendering of its fairness opinion, that the management prepared certain non-public financial


                                                 9
               Case 1:21-cv-04806 Document 1 Filed 05/28/21 Page 10 of 16




forecasts (the “Company Projections” and “Kimco Projections”) and provided them to the Board

and the Financial Advisors by management of both Weingarten and Kimco with forming a view

about the stand-alone and pro forma valuations. Accordingly, the Registration Statement should

have, but fails to provide, certain information in the projections that managements provided to the

Board and their financial advisors. Courts have uniformly stated that “projections … are probably

among the most highly-prized disclosures by investors. Investors can come up with their own

estimates of discount rates or [] market multiples. What they cannot hope to do is replicate

management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders

Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

         26.     For the Company Projections, the Registration Statement provides values for non-

GAAP (Generally Accepted Accounting Principles) financial metrics for fiscal years 2021 through

2025: Cash NOI, FFO as Adjusted per share; and Unlevered Cash Flow as prepared by Company’s

management, but fails to provide line items used to calculate these metrics or a reconciliation of

these non-GAAP metrics to their most comparable GAAP measures, in direct violation of

Regulation G and consequently Section 14(a).

         27.     For the Company Projections, the Registration Statement provides values for non-

GAAP (Generally Accepted Accounting Principles) financial metrics for fiscal years 2021 through

2025: Cash NOI, FFO as Adjusted per share; Unlevered Cash Flow; and Unlevered Free Cash

Flow (excluding Alberstons dividends) as prepared by Kimco’s management, but fails to provide

line items used to calculate these metrics or a reconciliation of these non-GAAP metrics to their

most comparable GAAP measures, in direct violation of Regulation G and consequently Section

14(a).




                                                 10
             Case 1:21-cv-04806 Document 1 Filed 05/28/21 Page 11 of 16




       28.     When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       29.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.

       30.     Thus, to cure the Registration Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measure to the most

comparable GAAP measure to make the non-GAAP metrics included in the Registration Statement

not misleading.

Omissions and/or Material Misrepresentations Concerning Financial Analyses




                                                 11
                Case 1:21-cv-04806 Document 1 Filed 05/28/21 Page 12 of 16




          31.     With respect to J.P. Morgan’s Public Trading Multiples Analysis, the Registration

Statement fails to disclose the individual multiples and financial metrics for the companies

observed by J.P. Morgan in the analysis.

          32.     With respect to J.P. Morgan’s Discounted Cash Flow Analysis, the Registration

Statement fails to disclose: (i) the range of terminal values for Weingarten and Kimco as of

December 31, 2025; (ii) line items used to calculate the Company’s projected unlevered free cash

flows for fiscal years 2021 through 2025; (iii) the inputs and assumptions underlying the use of

the implied perpetuity growth rate of 2.50% to 3.00%; (iv) the inputs and assumptions underlying

the discount rates ranging from 7.00% to 7.50% for Weingarten and 6.75% to 7.25% for Kimco;

and (v) the net debt of Weingarten and Kimco as of December 31, 2020.

          33.     In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                       CLAIMS FOR RELIEF

                                               COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          34.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          35.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement



                                                   12
              Case 1:21-cv-04806 Document 1 Filed 05/28/21 Page 13 of 16




which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       36.      Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       37.      In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.

       38.      Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.    Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately




                                                  13
                Case 1:21-cv-04806 Document 1 Filed 05/28/21 Page 14 of 16




involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives.

          39.     The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                               COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          40.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          41.     The Individual Defendants acted as controlling persons of Weingarten within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Weingarten, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Weingarten, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          42.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.



                                                   14
             Case 1:21-cv-04806 Document 1 Filed 05/28/21 Page 15 of 16




       43.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Weingarten, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Registration Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction.   The Individual Defendants were thus directly involved in the making of the

Registration Statement.

       44.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       45.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       46.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       47.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                 15
               Case 1:21-cv-04806 Document 1 Filed 05/28/21 Page 16 of 16




                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: May 28, 2021                                MELWANI & CHAN LLP

                                               By: /s/ Gloria Kui Melwani
                                                   Gloria Kui Melwani (GM5661)
                                                   1180 Avenue of the Americas, 8th Fl.
                                                   New York, NY 10036
                                                   Telephone: (212) 382-4620
                                                   Email: gloria@melwanichan.com

                                                    Attorneys for Plaintiff




                                                  16
